Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 2-21 are objected to given the Double Patenting rejection below yet are allowable when that ground of rejection is removed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Neither the prior art identified in parent case 15/288,189 the combination of references, specifically, U.S. Pat. Pub. No. 2005/0026695 to Tsuchiyama, U.S. Pat. Pub. No. 2003/0144045 to Fujita, U.S. Pat. No. 5,575,717 to Houriet, and U.S. Pat. Pub. No. 2009/0297118 to Fink, fal to teach a first processor generates the progress status information in response to at least one of a predetermined condition being satisfied in relation to the progress status of the content or a specific operation being received by the first processor.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,632,370. Although the claims at issue are not identical, they are not patentably distinct from each other because The instant claims are anticipated by the previously granted species of the parent case.
U.S. Pat. No. 10,632,370
U.S. Pat. Pub. No.
1. A content-related information display system, comprising: 

a first apparatus including: 



a first processor that outputs a drawing command for displaying the content on a first display, and 
generates progress status information which is related to a progress status of the content; 

the first display that displays the content; and 

a first interface that transmits the progress status information; and 

a second apparatus including: 

a second interface that receives the progress status information transmitted by the first interface of the first apparatus; 

a second memory that stores content-related information which is related to the content; 

a second processor that specifies the content-related information which is configured to be displayed on a second display according to the progress status information received by the second interface and generated by the first processor; and 

the second display that displays the content-related information according to a player input being received by the second processor, 

wherein the content-related information is preset in the second memory, and 


the first processor generates the progress status information in response to at least one of a predetermined condition being satisfied in relation to the progress status of the content or a specific operation being received by the first processor.


For brevity the text is removed for:

Claims 1 and 2

Claim 4

Claim 5

Claim 7

Claim 8



Claim 10

Claim 11

Claim 12 recites that positional coordinates are generated by the first processor.  Claim 15 displays the information.

Claim 13

Claim 14

Claim 15

Claim 16








a first processor that outputs a drawing command for displaying the content on a first display, and generates progress status information which is related to a progress status of the content;

the first display that displays the content; and

a first interface that transmits the progress status information

 to a second interface of a second apparatus,

wherein the progress status information is received by the second interface of the second apparatus 




for displaying content-related information on a second display of the second apparatus, according to the progress status information received by the second interface and generated by the first processor,






the content-related information is configured to be preset in a second memory of the second apparatus, and

the first processor generates the progress status information in response to at least one of a predetermined condition being satisfied in relation to the progress status of the content or a specific operation being received by the first processor.

Claims 2 and 16 also replicate more broadly the granted Claim 1 of U.S. Pat. No. 10,632,370.


Claim 3

Claim 4

Claim 5

Claim 6

Claim 7



Claim 9

Claim 10

Claim 11  recites that positional coordinates is received by the second interface


Claim 12

Claim 13

Claim 14

Claim 15


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
                                                                                                                                                                                                       
/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715